Moss, S.
The proponent has offered two instruments for probate, one dated August 16, 1946, consisting of ten typewritten pages, and the other dated September 16,1951, captioned “ First Codicil to Last Will and Testament.” The latter consisted of two typewritten pages, the first page of which was cut completely through the center thereof thereby separating the upper portion of page one from the lower half. The upper portion of the first page was stapled to the following second page. The loose bottom half bears the testator’s initials and completely complements the upper portion of the first page.
The testimony offered in respect of the instrument purporting to be the codicil established that the first page was cut inadvertently by an employee of the attorneys seeking its probate. This occurred when the sealed envelope containing the said instruments was opened with a letter cutter. The instruments had been in the attorneys’ possession for safekeeping in the sealed envelope since the codicil’s execution.
Proof was submitted which establishes that both propounded instruments were executed in compliance with section 21 of the Decedent Estate Law. The codicil is entitled to probate in its original form as if page one thereof had not been cut. Probate of the propounded instruments is decreed. Proceed accordingly.